Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney CHANG, CHING-CHENG (Reg. No. 73,240) on January 12, 2022.
	The application has been amended as follows:
Claim

	Claim 1, page 3, line 16, replaced “positive” with “positive numbers”.

Allowable Subject Matter
Claims 1, 5, 8, 9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, 8, 9 and 11-16, among others, no prior found wherein, when a first resistance value of the first resistor is set to R and a second resistance value of the second resistor is set to R, a third resistance value of the third resistor is set to n*R, a fourth resistance value of the fourth resistor is set to m*R, m and n are positive, and m is less than (n-1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843